                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

DEMETRA LEVINS,                           §
                                          §
       PLAINTIFF,                         §
                                          §
V.                                        §       C.A. No., 4:20-cv-1053
                                          §
SPRINT SAND & CLAY, LLC,                  §
                                          §
       DEFENDANT,                         §       JURY TRIAL DEMANDED

______________________________________________________________________________

              DEFENDANT’S NOTICE OF DEPOSITION OF DEMETRA LEVINS
______________________________________________________________________________


To: Demetra Levins, by and through her attorney of record, Chukwudi Egbuono, Law Office of
Chukwudi Egbuono, 4141 Southwest Freeway, Suite #390, Houston, Texas, 77027
chuck@celawoffice.com


       PLEASE TAKE NOTICE that pursuant to Rule 30 of the Federal Rules of Civil Procedure,

counsel for Defendant, Sprint Sand & Clay, LLC will undertake take the oral deposition of

Demetra “Michelle” Levins, Plaintiff, on Friday, December 11, 2020, commencing at 10:00am.

The deposition will be conducted via ZOOM link, with the Plaintiff located at her home or the

office of her attorney and will continue day to day until completed. The deposition will be

stenographically recorded by a certified court reporter and videographer of Hanna & Hanna,

located at 4545 Post Oak Place Drive, Houston, Texas, 77027, 713-840-8484. All parties are

invited to attend and to examine the witness as proscribed by the FEDERAL RULES OF CIVIL

PROCEDURE. The deposition may be used for discovery purposes, offered into evidence at the



1
trial of this cause and for any other purpose as may be permitted pursuant to the FEDERAL

RULES OF CIVIL PROCEDURE.

       The witness is respectfully requested to provide a government issued identification card

such as a Texas Driver’s License for purposes of identity verification by the stenographer.

                                             Respectfully submitted,

                                             BINGHAM MANN HOUSE

                                             By: /s/ Jennifer L. House
                                             Jennifer L. House
                                             SBN: 16519200
                                             FBN: 57338
                                             4500 Yoakum Boulevard
                                             Houston, Texas, 77006
                                             Tele: 713-357-9860
                                             Fax: 713-559-3014
                                             Email: jhouse@bmh-law.com
                                             ATTORNEY FOR DEFENDANT,
                                             SPRINT SAND & CLAY, LLC

                                    CERTIFICATE OF SERVICE

I hereby certify that on December 7, 2020, a true and correct copy of the foregoing instrument
has been served on opposing counsel of record electronically via CM/ECF for the United States
District Court for the Southern District of Texas, Houston Division, in accordance with the
federal Rules of Civil Procedure and any applicable Local Rules

VIA CM/ECF:
Chukwudi Egbuonu
Law Office of Chukwudi Egbuonu
4141 Southwest Freeway, Suite #390
Houston, Texas, 77027
chuck@celawoffice.com
ATTORNEY FOR PLAINTIFF,
DEMETRAS LEVINS




2
3
